Citation Nr: 0427596	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Thomas Prindiville Higgins, 
Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for schizophrenia.

The veteran duly appealed the RO's decision and in March 
1999, he testified at a videoconference hearing conducted by 
a Veterans Law Judge sitting in Washington, DC.  In April 
1999, the Board remanded the matter for additional 
evidentiary development.  In a September 2002 decision, the 
Board determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
psychiatric disorder, to include schizophrenia.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, in January 2003, the VA's 
General Counsel and the veteran's representative filed a 
Joint Motion For Remand And To Stay Proceedings.  Later that 
month, the Court granted that motion, vacated the Board's 
September 2002 decision, and remanded the matter to the 
Board.  In December 2003, the Board remanded the matter to 
the RO for due process considerations.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




REMAND

In an August 2003 letter, the veteran was notified that he 
was entitled to an additional Board hearing because the 
Veterans Law Judge who had conducted the March 1999 hearing 
was no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2003).  The following month, 
the veteran indicated that he wished to attend another Board 
videoconference hearing.

In connection with his request, the veteran was scheduled for 
a videoconference hearing before a Veterans Law Judge.  He 
was notified of the time and date of the hearing in an August 
2004 letter.  The following month, the veteran's attorney 
contacted the Board and indicated that the veteran no longer 
wished to attend a videoconference hearing, but preferred to 
wait for a future visit by a Veterans Law Judge to the RO.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2003).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2003), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2003).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




